Exhibit 99.1 Sypris Solutions, Inc. Unaudited Pro Forma Condensed Consolidated Statements of Operations For the Six Months Ended July 3, 2016 (in thousands, except for per share data) Divested Historical Business (a) Pro Forma Net revenue $ 50,442 $ 9,310 $ 41,132 Cost of sales 48,993 7,297 41,696 Gross profit 1,449 2,013 (564 ) Selling, general and administrative 11,744 1,445 10,299 Research and development 214 178 36 Nonrecurring expense, net 522 - 522 Operating (loss) income ) 390 ) Interest expense, net 1,840 1,237 603 Other (income), net ) - ) (Loss) income before income taxes ) ) ) Income tax expense 2 - 2 Net (loss) income $ ) $ ) $ ) Loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding: Basic 19,725 19,725 Diluted 19,725 19,725 (a) To eliminate the operating results of the product lines sold to Analog Devices, Inc. and to eliminate the interest expense allocated to the debt repaid as a result of the disposition for the six month period ended July 3, 2016. Sypris Solutions, Inc. Unaudited Pro Forma Condensed Consolidated Statements of Operations For the Year Ended December 31, 2015 (in thousands, except for per share data) Divested Historical Business (a) Pro Forma Net revenue $ 145,323 $ 16,715 $ 128,608 Cost of sales 145,005 14,982 130,023 Gross profit 318 1,733 ) Selling, general and administrative 27,845 4,092 23,753 Research and development 779 673 106 Severance and equipment relocation costs 1,338 - 1,338 Operating loss ) ) ) Interest expense, net 4,223 3,289 934 Other (income), net ) - ) Loss before income taxes ) ) ) Income tax expense, net 1,992 - 1,992 Net loss $ ) $ ) $ ) Loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding: Basic 19,688 19,688 Diluted 19,688 19,688 (a) To eliminate the operating results of the product lines sold to Analog Devices, Inc. and to eliminate the interest expense allocated to the debt repaid as a result of the disposition for the year ended December 31, 2015. Sypris Solutions, Inc. Unaudited Pro Forma Condensed Consolidated Statements of Operations For the Year Ended December 31, 2014 (in thousands, except for per share data) Divested Historical Business (a) Pro Forma Net revenue $ 354,776 $ 15,530 $ 339,246 Cost of sales 315,946 14,722 301,224 Gross profit 38,830 808 38,022 Selling, general and administrative 35,531 4,516 31,015 Research and development 579 376 203 Severance and equipment relocation costs - - - Operating loss 2,720 ) 6,804 Interest expense, net 617 638 ) Other (income), net ) - ) Loss before income taxes 3,385 ) 8,107 Income tax expense, net 4,569 - 4,569 Net loss $ ) $ ) $ 3,538 Loss per common share: Basic $ ) $ 0.18 Diluted $ ) $ 0.18 Weighted average shares outstanding: Basic 19,586 19,586 Diluted 19,586 19,586 (a) To eliminate the operating results of the product lines sold to Analog Devices, Inc. and to eliminate the interest expense allocated to the debt repaid as a result of the disposition for the year ended December 31, 2014. Sypris Solutions, Inc. Unaudited Pro Forma Condensed Consolidated Balance Sheets As of July 3, 2016 (in thousands) Divested Pro Forma Historical Business (a) Adjustments (b) Pro Forma ASSETS Current assets: Cash and cash equivalents $ 1,819 $ 37,548 $ ) $ 29,657 Restricted cash 6,000 1,500 ) 1,500 Accounts receivable, net 12,277 - - 12,277 Inventory, net 20,622 ) - 16,088 Other current assets 3,624 ) ) 2,444 Total current assets 44,342 33,877 ) 61,966 Property, plant and equipment, net 22,330 ) - 21,554 Other assets 3,142 - - 3,142 Total assets $ 69,814 $ 33,101 $ ) $ 86,662 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 10,949 $ - $ - $ 10,949 Accrued liabilities 14,504 - - 14,504 Revolving credit facility 4,853 - ) - Current portion of long-term debt and capital lease obligation 1,912 - ) 198 Total current liabilities 32,218 - ) 25,651 Long-term debt and capital lease obligation 10,862 - ) 3,066 Note payable - related party 6,500 - - 6,500 Other liabilities 10,820 - - 10,820 Total liabilities 60,400 - ) 46,037 Total stockholders’ equity 9,414 33,101 ) 40,625 Total liabilities and stockholders’ equity $ 69,814 $ 33,101 $ ) $ 86,662 (a) Represents cash proceeds from the sale of assets to Analog Devices Inc. consisting of a sale price of $42,000, net of estimated transaction-related costs of $2,952 and $1,500 reserved in escrow. Also reflects the elimination of assets included in the business lines sold to Analog Devices, Inc. The tax impacts related to the proceeds from the sale have not been included in the unaudited pro forma condensed consolidated balance sheet because some significant facts are uncertain at this time. Therefore, income tax-related adjustments could materially change as we finalize our accounting to be reported in the annual report on Form 10-K for the fiscal year ending December 31, 2016. (b) Represents the repayment of amounts outstanding under the Company's Revolving Credit Agreement, the pay off and retirement of the Term Loan and the write-off of unamortized debt costs of $1,890. Also includes the release of $6,000 from a restricted cash account held as additional collateral for the Term Loan.
